DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-18 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that
 for group I vs. II, and group I vs III, the Examiner has not provided evidence or support for the statement that the product can be used for a material different process of using that product.  This is not found persuasive because the office action clearly states that the curable composition of Invention I can be used to form a cured or partially cured resin film (section 3 and 4).
for group I vs. IV, the article of group IV is coated at least partially with the composition of group I, and therefore are not mutually exclusive.  This is not found persuasive because the device comprises a coating (e.g., a cured or dried film) that may not be the original composition of group I (e.g., a liquid) anymore.  Therefore, they are mutually exclusive.
for group II vs. III, the Examiner has not provided evidence or support for the statement that the processes are not encompassing overlapping subject matter.  This is not found persuasive because the office action clearly states that group II requires mixing the claimed composition into a coating composition which is not required in group III.
for group II vs. IV, the Examiner has not provided evidence or support for the statement that the inventions are unconnected in design, operation and effect.  This is not found persuasive because the office action clearly states that the process of group II does not make or use the product of group IV.
for group III vs. IV, the Examiner has not provided evidence or support for the statement that the inventions are unconnected in design, operation and effect.  This is not found persuasive because the office action clearly states that the process of group III does not make or use the product of group IV.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “idealized general formula (I)” in claim 1 is a relative term which renders the claim indefinite. The term “idealized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what standard is used to define “idealized”.  For the purpose of further examination, based on the broadest reasonable interpretation, the term “idealized” will not be treated as necessary; and any formula that meets the claimed formula (I) will be considered meeting this limitation.
Claims 2-18 are rejected likewise as depending on claim 1.

The term “low resonance” in claim 11 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Even though the specification states “What is meant by "low resonance" in the context of this invention is that the film-forming polymer has low absorption, reflection, reflectance and scatter.” [P13 L.18-20 spec.], it does not clarify the range of properties encompassed by this term.  For the purpose of further examination, based on the broadest reasonable interpretation, any product having the claimed composition will be considered meeting this limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the formula (II) “(Ca1-aSra)1-2bLnbNabLi2SiO4”. However, a, b, Ln are not recited in claim 1; and it is not clear what the relationships are for a, b, Ln in claim 6 with x, y, z, A, B, B*, Ln1 and Ln2 in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 is rejected likewise as depending on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (WO 2021073915 A1) in view of Yang (CN 108707357 A), English machine translation is referenced here.
Regarding claim 1, Fischer teaches an up-converting inorganic silicate-based phosphor material to inactivate microorganisms or cells in coatings [P1 par.1-2, P2 last par.].  Such material is incorporated into polymer matrix [P3 paragraph 2].  Example 1 illustrates a composition of such material: Ca0.98Pr0.01Na0.01Li2SiO4.
The examiner submits that the up-converting inorganic silicate-based phosphor material Ca0.98Pr0.01Na0.01Li2SiO4 meets the claimed up-conversion phosphor in formula (I), with x=0.01, z=0, y=x+z=0.01, B*=Na, B=Li, A=Ca.
Since Fischer’s polymer matrix is in a coating, the polymer is a film forming polymer.
Fischer does not teach that the composition is curable.
Yang teaches an up-conversion inorganic luminescent material in a coating [abstract].  The coating comprises film-forming resin, polymer, and curing agent and can be used for antimicrobial coating [P7 Par.5 and P21 Par.6].  The resin and polymer includes cellulose and hydroxymethyl cellulose [P7 Par.5 ad P11 Par.6]; and the curing agent includes diisocyanates [P25 Par.3].  Thus the coating is a curable coating.
Yang and Fischer products are in the same field of endeavor and capacity of up-converting coating with antimicrobial activity.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Yang’s curable resin as the polymer matrix in Fischer’s coating composition, as it is expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Regarding claims 2-4, Fischer teaches that the phosphor material is preferably a solid solution of crystalline silicates doped with lanthanide ions comprising at least one alkali ion and at least one earth alkali ion, in particular the silicate is doped with praseodymium and optionally co-doped with gadolinium.  The composition Ca0.98Pr0.01Na0.01Li2SiO4 in Example 1 comprises alkali metal Na and Li, as well as alkaline earther metal Ca.

Regarding claim 5, Fischer teaches formula (Ia) [P9], equivalent to the claimed formula (Ia).  Fischer’s composition Ca0.98Pr0.01Na0.01Li2SiO4 in Example 1 meets the claimed formula (Ia), with x=0.01, z=0, y=x+z=0.01, B*=Na, B=Li, A=Ca.

Regarding claim 6, Fischer teaches formula II [P9], equivalent to the claimed formula (II).

Regarding claim 7, Fischer teaches that the silicate-based lanthanide ion doped material converts electromagnetic radiation energy of a longer wavelength of below 530 nm to electromagnetic radiation energy of shorter wavelengths in the range of 220 to 425 nm [abstract]; and the intensities of the emitted electromagnetic spectra in the range of 220 to 425 nm are at least 5 x 104 counts/(mm2*s) [P6 Par.2]. 
The longer wavelength of below 530 nm overlaps the claimed 2000-400 nm; and the shorter wavelengths in the range of 220 to 425 nm overlaps the claimed 400-100 nm.  The at least 5 x 104 counts/(mm2*s) overlaps the claimed at least 1x103 counts/(mm2*s).  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 8, Fischer teaches that the silicate-based material crystalline silicate material according to formula II possesses XRPD signals, in particular signals with a high intensity, in the range of 23° 2ϴto 27° 2ϴ and of 34° 2ϴ to 39.5° 2ϴ [P10 Par.5], meeting the claimed limitation.

Regarding claim 9, Fischer in view of Yang teaches film forming polymer of cellulose and hydroxymethyl cellulose as stated in claim 1 rejection.  The cellulose and hydroxymethyl cellulose comprise hydroxyl functional groups.

Regarding claim 10, Yang teaches the diisocyanates curing agent as stated in claim 1 rejection.  The cellulose and hydroxymethyl cellulose in Yang’s teaching as stated in claim 9 meet the claimed hydroxy-functional cellulose derivatives that can react with an isocyanate-containing curing agent.

Regarding claims 11-13, the claimed low resonance and transmittance are properties of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Fischer in view of Yang teaches the same product as stated above, the claimed low resonance and transmittance properties are prima facie obvious, absent concrete evidence to the contrary.

Regarding claim 14, Fischer teaches that the mean particle size D50 is in the range of 1 micro meter to 20 micro meter [P9 Par.2], falling within the claimed 0.1-100 micro meter.

Regarding claim 15, Yang teaches that the coating composition may contain dispersant, thickening agent, flatting agent, antifoaming agent, ultraviolet absorbing agent containing a light stabilizer [P21 Par.6].  It would have been obvious to one of ordinary skill in the art at the time of filing to select the aforementioned additives in Fischer’s composition, as they are expressly disclosed as being useful in this capacity. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Regarding claim 16, Fischer in view of Yang teaches diisocyanates as the curing agent as stated in claim 1 rejection.  The diisocyanates include hexamethylene diisocyanate and trimethyl hexamethylene diisocyanate [P25 Par.3], meeting the claimed aliphatic isocyanate.

Regarding claims 17-18, the claimed antimicrobial action is a property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Fischer in view of Yang teaches the same product as stated above, the claimed antimicrobial action is prima facie obvious, absent concrete evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762